Citation Nr: 9912436	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-16 170	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to a higher rating for lumbosacral strain with 
thoracic vertebral compression fractures, currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from July 1992 to 
February 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1996 RO 
decision which granted service connection and a 10 percent 
rating for lumbosacral strain with thoracic vertebral 
compression fractures.  The veteran appealed for a higher 
rating.  In August 1998, the RO granted a higher rating to 20 
percent; however, the claim for a higher rating continues on 
appeal as the veteran has not indicated he is satisfied with 
this rating.  AB v. Brown, 6 Vet.App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain 
produces severe limitation of motion of the lumbar spine.

2.  His service-connected residuals of compression fractures 
of the thoracic spine are manifested by moderate limitation 
of motion of the thoracic spine and demonstrable deformity of 
vertebral bodies.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for lumbosacral 
strain have been met.  38 U.S.C.A. §  1155 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.71a, Codes 5292, 5295 (1998)

2.  The criteria for a 20 percent rating for residuals of 
thoracic vertebral compression fractures have been met (10 
percent for limitation of motion plus 10 percent for 
demonstrable deformity of vertebral bodies).  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Codes 5285, 5291.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from July 1992 to 
February 1995.  His service medical records show that in May 
1994 he was treated for a neck strain when he fell from a 
horse; there was no mention of lower back problems in that 
incident.  In January 1995, the veteran reported for 
treatment, indicating that he injured his back 24 hours prior 
while carrying a buffer.  He related that he had no numbness 
in the lower extremities and had no difficulty walking.  He 
was diagnosed as having a lower back muscle strain.  

In April 1995, the veteran filed a claim of service 
connection for a back disorder.

VA outpatient records show that April 1996 X-ray studies of 
the thoracic spine revealed an old compression change in the 
bodies of about T6 to T9.  Studies of the lumbar spine 
revealed lumbarization of S1, simulation of small ribs by 
unfused secondary ossification centers of the transverse 
processes of L1, and no definite area of interspace narrowing 
identified in the lumbar region.  When treated in April 1996, 
the veteran reported that he injured his back in service 
while lifting a buffer and that he was diagnosed as having a 
low back strain.  He stated that he had had back pain for the 
past 2 years.  He stated that he had mid back pain with 
sitting.  He also stated that he had difficulty straightening 
up after bending over.  He reported having low back pain on 
standing and having some discomfort in the anterior thigh.  
He denied paresthesia.  Physical examination revealed no 
tenderness.  He had a full range of motion of the back.  He 
was able to touch his toes.  There was no paraspinous 
spasticity.  Back strain by history was diagnosed.  A May 
1996 report shows a diagnosis of compression changes to T6 to 
T9.

In July 1996, the veteran submitted statements from officials 
of the company where he was employed.  These individuals 
reported that the veteran had problems with his back at work.  
It was reported that the veteran's job mainly required him to 
sit at a desk and operate a computer system and that if he 
sat too long his back would go out.  It was also reported 
that when this happened the veteran had to lie down.  It was 
further reported that if the veteran stood too long he would 
also have to lie down due to back pain.

In a July 1996 statement, the veteran stated that his back 
disorder limited the type of work he could do.  He stated 
that the only type of job he could perform was a desk job and 
that sometimes that was more than he could bare.  He stated 
that he could not sit or stand for more that a couple of 
minutes because of pain.

An August 1996 VA examination report reveals that the veteran 
gave a history of multiple back injuries in service.  He 
complained of having an increase of his chronic low back pain 
with any activity (including bending, lifting, or twisting).  
He reported that his hands would go numb with sustained 
activity and that he experienced nearly constant burning in 
his mid-back.  He also reported that he wore a lumbar brace 
at all times.  He related that he could not run or perform 
any functions which required an up or down impact motion.  
Physical examination revealed some loss of the normal lumbar 
lordosis but no scoliosis.  His posture was upright.  There 
were no apparent fixed deformities.  The musculature of the 
back appeared normal.  There was near normal range of motion 
which consisted of forward flexion greater than 90 degrees, 
backward extension to approximately 10 degrees, bilateral 
lateral flexion to approximately 30 degrees, and bilateral 
rotation to 20 degrees.  There was objective evidence of pain 
with grimacing on extension of the back.  There was audible 
crepitus of the thoracic and lumbar spine with end extension.  
There was no objective motor or sensory deficit focally in 
any extremity.  X-rays of the lumbosacral spine showed 
lumbarization of S1 and simulation of transverse ribs in the 
lumbar spine but no areas of interspace narrowing or lumbar 
degeneration.  The doctor noted that April 1996 X-rays of the 
thoracic spine showed old wedge compression anterior 
deformities in the bodies of T6 through T9.  The diagnoses 
were lumbar strain; and thoracic vertebral compression 
fractures of T6 through T9 with a modest reduction in range 
of motion but extensive limitation of activity from 
subjective pain.

When the veteran was seen for VA outpatient treatment in 
August 1996, he complained of back pain.  He was noted to 
have paraspinous muscle spasm.  

In November 1996, the RO granted service connection for 
lumbosacral strain with thoracic vertebral compression 
fractures, assigning a 10 percent disability rating.

VA outpatient records from December 1996 relate that the 
veteran reported falling due to losing control of his legs.  
He stated that his back muscle jumped after 5 minutes.  
Physical examination revealed that he walked without obvious 
pain, and he was able to heel and toe walk.  Deep tendon 
reflexes were +2 bilaterally.

In a January 1997 letter, the veteran stated that he had 
extreme limited mobility of normal bending and other back 
movements.  He stated that he was extremely handicapped when 
it came to lifting any objects with any notable weight.  He 
also stated that at times he would lose control of both legs.

VA outpatient records show that a January 1997 MRI study of 
the lumbosacral spine revealed slight bulging in the area of 
L3-L4, L4-L5, and L5-S1 disc spaces, most likely physiologic 
in nature.  There was also irregularity in the inferior end 
plate of L1.  In February 1997, the veteran was referred to 
physical therapy due to his back complaints.  On initial 
physical therapy consultation, he complained of central and 
low back pain.  He also complained of intermittent lower 
extremity pain.  Atypical complaints included shaking of legs 
and legs giving way.  All active range of motion was 
decreased, especially in flexion and extension.

In a March 1997 statement, the veteran reported that due to 
his back disorder, he would be losing his job.  He stated 
that he was losing his job due to the fact that he missed so 
much work and because most of the time when he was at work he 
was in so much pain that he could not do his job.  In May 
1997, the RO received a statement from the veteran to the 
effect that from February to July 1996, he missed numerous 
days of work due to his back disorder.  He also stated that 
he was discharged from his job because he missed a lot of 
work due to pain, muscle spasms, loss of control of legs, and 
doctors appointments for his back disorder.  In his 
substantive appeal received in May 1997, the veteran reported 
that he lost numerous days of work during the past year due 
to his back disability. 

At a June 1997 VA examination, the veteran complained of low 
back pain which radiated into the left leg as shooting 
electricity.  He stated that the right leg had intermittent 
pain which had a burning quality.  He also stated that he had 
occasional numbness in the right, firth toe.  He related that 
his back pain extended up the back to the base of his head 
and in the neck.  He reported that the numbness in the legs 
was made worse by sitting more than five minutes.  He also 
reported that he could not bend forward and if he did, his 
back would go out of place.  He related that if he did even 
moderate lifting his back would bother him for days 
afterwards.  He stated that he used Ibuprofen over-the-
counter, 6-8 tablets per day, on an as needed basis.  

Physical examination of the back revealed no kyphosis or 
scoliosis.  There were no back scars.  He had normal lumbar 
flexure.  There was no point tenderness.  He had trace right 
paralumbar spasm.  He exhibited and allowed 20 degrees of 
lateral bending to either side with 5 degrees of backward 
extension and 30 degrees of forward flexion.  Straight leg 
raises were negative while sitting and supine.  However, 
straight leg raising on the left while supine was to 90 
degrees and associated with mild low back discomfort.  He had 
no real difficulty in maneuvering from a chair or with 
getting on and off the examination table.  He had 5/5 
strength in all extremities with no muscle wasting.  He stood 
on either leg alone.  He walked on toes and heels.  His gait 
was unassisted without a limp.  He tandem walked.  Reflexes 
were normal and symmetrical throughout.  He reported a 
somewhat decreased response to vibration in the left ankle 
and also stated that response to pin prick and light touch 
was decreased in the lateral left leg, compared to the right.  

In summary, the examiner reported that the veteran related 
having back pain which was associated with electric shooting 
pain in the left leg and burning pain in the right leg.  He 
had problems with bending, lifting, and prolonged sitting.  
He stated that the veteran's physical examination was 
remarkable for limited range of motion of the lumbar spine 
with trace right lumbar spasm.  He stated that there were no 
other abnormalities noted.  The examiner reported that on the 
basis of today's examination and previous X-ray studies, he 
believed that the veteran might have difficulty with repeated 
heavy lifting, greater than 50 pounds or with repeated or 
prolonged bending.  He also reported that at times, he might 
have somewhat more limitations because of pain.  He stated 
that he based his comments on examination findings and not on 
his X-rays and MRI which are really mostly unremarkable.  The 
final examination diagnosis was limited motion of the lumbar 
spine.

In an August 1998 decision, the RO granted a higher rating of 
20 percent for lumbosacral strain with thoracic vertebral 
compression fractures.

II.  Analysis

The veteran's claim for a rating higher than 20 percent for 
his service-connected lumbosacral strain with thoracic 
vertebral compression fractures is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

The Board notes that the RO has assigned a single 20 percent 
rating for the veteran's back disability which is described 
as lumbosacral strain with thoracic vertebral compression 
fractures, and such rating has been assigned under the 
criteria for rating lumbosacral strain.  The Board finds that 
a separate rating should be assigned for lumbosacral strain, 
and a separate rating should be assigned for residuals of 
thoracic vertebral compression fractures.  Two separate 
segments of the spine are involved (not just the last 
thoracic vertebra and the first lumbar vertebra); there are 
two distinct disabilities (a low back disability and a mid 
back disability); and separate ratings would not violate the 
rule against pyramiding ratings.  See 38 C.F.R. § 4.14, and 
note at 38 C.F.R. § 4.71a, Code 5285.

The Board first addresses the rating to be assigned for 
lumbosacral strain.  Lumbosacral strain is to be rated 20 
percent when there is muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating is provided for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral spine motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.  Recent examination and treatment records 
show low back paraspinous muscle spasms and limitation of 
motion.  However, the veteran's posture has been noted to be 
upright and he does not have any fixed deformities of the 
back.  In addition, X-ray studies show no areas of interspace 
narrowing or lumbar degeneration.  Given these findings, the 
criteria for the next higher rating of 40 percent for 
lumbosacral strain is not warranted under this code.

Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent rating.  A 40 percent rating (the 
maximum rating) requires severe limitation of motion.  
38 C.F.R. § 4.71a, Code 5292.  A review of the record reveals 
that in April 1996, the veteran had a full range of motion of 
the back.  On August1996 VA examination, his range of motion 
had somewhat decreased but was still found to be near a 
normal range of motion with forward flexion greater than 90 
degrees, backward extension to approximately 10 degrees, 
bilateral lateral flexion to approximately 30 degrees, and 
bilateral rotation to 20 degrees.  There was objective 
evidence of pain with grimacing on extension of the back.  On 
June 1997 VA examination, his range of motion was found to be 
further restricted.  The low back had 30 degrees of forward 
flexion time, 5 degrees of backwards extension, and 20 
degrees of bilateral lateral bending.  These finds represents 
moderate to severe limitation of motion of the lumbar spine.  
The examiner stated that the veteran may have somewhat more 
limitations due to pain.  Taking into consideration the 
veteran's limitation of motion, objective finding of pain on 
motion, and the effects of pain on use or during flare-ups, 
the Board finds that the disability picture more nearly 
approximates severe limitation of motion of the lumbar spine, 
supporting a 40 percent rating under Code 5292.  38 C.F.R. 
§§ 4.7, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The lumbosacral strain is to be rated 40 percent, rating 
under the criteria for limitation of motion.

The Board has considered whether an even higher rating for 
the low back disability may be assigned under the criteria 
for intervertebral disc syndrome.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief; a 60 percent rating is 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseases disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.  The veteran was found to have 
bulging discs of L3-4, L4-5, and L5-S1 on MRI study in early 
1997, but such were felt to be physiologic (i.e., normal), 
and the doctor who performed the VA examination later in 1997 
pointed out that MRI and X-ray studies of the low back were 
essentially unremarkable.  While the veteran has subjectively 
reported numerous neurological symptoms, objective 
examination findings show minimal neurological deficits and 
there is no diagnosis of intervertebral disc syndrome of the 
low back.  Even assuming that such disc disability exists, 
the veteran clearly does not have pronounced intervertebral 
disc syndrome, as described in Code 5293, and thus a higher 
rating of 60 percent is not permitted under this code.

The Board now turns to the separate rating to be assigned for 
residuals of thoracic spine compression fractures.  Residuals 
of a fracture of a vertebra are to be rated 60 percent when 
there is no cord involvement but there is abnormal mobility 
requiring a neck brace (jury mast); in other cases the 
condition is to be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Code 5285.  
Limitation of motion of the dorsal (thoracic) spine is rated 
0 percent when slight, and 10 percent when moderate or severe 
in degree.  38 C.F.R. § 4.71a, Code 5291.

As noted on the VA examination in August 1996, recent X-rays 
showed old wedge compression anterior deformities of the 
bodies of T6 through T9.  The diagnoses included compression 
fractures of these thoracic spine vertebrae, and the doctor 
indicated there was associated modest limitation of motion 
but extensive limitation of activity due to subjective pain.  
Some of the other recent medical records note mid back pain, 
although the records primarily focus on the low back.

Impairment from the veteran's residuals of thoracic spine 
compression fractures clearly does not meet the criteria for 
a 60 percent rating under Code 5285, and thus the condition 
is to be rated based on limitation of motion.  The evidence 
suggests the veteran has moderate limitation of motion of the 
thoracic spine, especially when the effects of pain are 
considered (38 C.F.R. §§ 4.40, 4.45; DeLuca, supra), and thus 
a 10 percent rating may be assigned under Code 5291.  (Even 
if there was severe limitation of motion of the thoracic 
spine, such also would be rated 10 percent).  In addition, 
the evidence shows demonstrable deformity of thoracic 
vertebral bodies, and thus an extra 10 percent rating is to 
be added pursuant to Code 5285.  The residuals of thoracic 
spine compression fractures are to be rated 20 percent (10 
percent for limitation of motion plus 10 percent for 
demonstrable deformity of vertebral bodies).

In sum, the Board grants a higher rating of 40 percent for 
lumbosacral strain and a higher rating of 20 percent for 
residuals of compression fractures of the thoracic spine.  
The benefit-of-the-doubt rule has been applied in reaching 
this decision.  38 U.S.C.A. § 5107(b).


ORDER

A 40 percent rating for lumbosacral strain is granted.

A 20 percent rating for residuals of thoracic spine 
compression fractures is granted.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

